DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             AHMED KABIR,
                               Appellant,

                                   v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                             No. 4D22-227

                         [November 9, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Terri-Ann Miller, Judge; L.T. Case No. COSO19-005907
(62).

  Joseph R. Dawson of The Dawson Law Firm, Fort Lauderdale, for
appellant.

  Jessica C. Conner of Dean, Ringers, Morgan & Lawton, Orlando, for
appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.